Citation Nr: 9915964	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to secondary service connection for a low back 
disability on the basis of aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
September 1965.

The veteran filed a claim in April 1996 for service 
connection for bilateral knee disabilities and a back 
disability.  By rating action in September 1996, the Togus, 
Maine Regional Office (RO) granted the veteran's claim for 
service connection for a left knee disability and denied the 
veteran's claim for service connection for a right knee 
disability and a back disability.  In October 1996, the 
veteran filed a claim for service connection for a back 
disability as secondary to the service connected left knee 
disability.  This appeal arises from an April 1997 rating 
decision from the Togus, Maine RO that denied service 
connection for a back disability as secondary to the service 
connected left knee disability.  A Notice of Disagreement was 
filed in May 1997 and a Statement of the Case was issued in 
May 1997.  A substantive appeal was filed in July 1997 with 
no hearing requested.

A Notice of Disagreement as to the denial of service 
connection for a right knee disability was filed in August 
1997.  A Statement of the Case was issued in November 1998.  
There is no evidence in the claims file that a substantive 
appeal has been filed at the regional office to the Statement 
of the Case.  The issue is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to secondary service 
connection for a low back disability on the basis that the 
service connected left knee disability aggravated the 
nonservice connected low back disability is plausible.

2.  It is at least as likely as not that the veteran's low 
back disability is being aggravated by the service connection 
left knee disability. 


CONCLUSION OF LAW

A low back disability is being aggravated by service 
connected left knee disability.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.310 (a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in August 1961, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

In March 1963, the veteran received treatment for a severe 
contusion of the low back.  

On a separation examination in August 1965, no history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

In April 1996, the veteran filed a claim for service 
connection for disabilities to include a left knee problem.  

Treatment records from Saint Francis Hospital from March 1969 
to April 1969 show the veteran had an excision of a meniscus 
of the left knee.  The discharge diagnosis was cystic lateral 
meniscus of the knee.

On a VA examination in August 1996, the diagnoses included 
status postoperative "bilateral" meniscectomies, left knee 
with subsequent development of osteoarthritis.  There was a 
Baker's cyst by history, not found by the examiner.

By rating action of September 1996, service connection for a 
left knee disability was granted.

William L. Budd, M.D., in an October 1996 letter, indicated 
that he was the veteran's physician since July 1991.  During 
that time, the veteran had developed progressive low back 
pain and problems with his knees.  There was at least a high 
probability of his knee problem causing additional strain on 
his already diseased back.  It should be noted he had mild to 
moderate degenerative changes of his low back and 
degenerative disc disease at L2-3 and L3-4.  The veteran was 
instructed in 1969, following his knee surgeries, that he 
should not crouch with his knees.  Subsequently he had to use 
his back more for anything he attempted to do, including at 
his job as an auto mechanic.  Therefore, the doctor felt the 
back had been linked to the knee injury.

In October 1996, the veteran filed a claim for service 
connection for a back disability as secondary to the service 
connected knee disability.

Treatment records from Dr. Budd, from September 1992 to 
October 1996, show the veteran was treated for degenerative 
joint disease of the lumbar spine and the cervical spine.  In 
May 1994, the veteran indicated back pain developed after he 
was riding a four wheel vehicle that had a hard suspension.

On a VA examination in January 1997, the veteran reported 
that due to his knee problem, he had been lifting with his 
back instead of his knee.  He asserted that his back problems 
were due to his knee problem.  The veteran indicated that he 
first developed back problems about three years ago.  He 
complained of constant back pain.  The impressions included 
degenerative joint disease of the left knee, residuals of 
lateral and medial meniscectomies and degenerative disc 
disease of the lumbosacral spine.  The examiner indicated 
that it did not seem likely to him that the veteran's service 
connected condition caused the degenerative disc disease of 
the lumbosacral spine.  His knee problem probably did cause 
aggravation of his non-service connected condition, however.  
Baseline manifestations and increased manifestations could 
not be determined in an objective manner.  The knee problem 
prevented the veteran from using proper lifting technique 
(bend at the knees not at the waist).  Without his knee 
problem, he might have been capable of working a few more 
years as a mechanic.  The examiner's subjective opinion was 
that the knee problem might make the veteran's back problem 
25 percent worse than baseline.  

As part of an April 1997 request for more information from 
the RO, the examiner indicated that he had nothing further to 
add.  

By rating action of April 1997, service connection for a back 
disability as secondary to the service connected left knee 
disability was denied.  The current appeal to the Board 
arises from this denial.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection will 
be granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

In this case, the veteran has asserted that his low back 
disability is being aggravated by his service connected left 
knee disability, and there is private and VA medical evidence 
to that effect.  The veteran's claim concerning service 
connection is plausible and is therefore well-grounded. 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The duty to assist in this regard has been 
satisfied. 

Both Dr. Budd and the examiner who conducted the January 1997 
VA examination indicated that the veteran's back disability 
was being aggravated by his service connected knee 
disability.  Thus, the medical evidence supports the 
conclusion that it is at least as likely as not that the back 
disability is being aggravated by the service connected left 
knee disability.  


ORDER

To the extent that the low back disability is being 
aggravated by the service 

connected left knee disability, the appeal is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

